Citation Nr: 0719527	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-25 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974, from August 1975 to January 1976, and from January 1979 
to March 1979.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for paranoid schizophrenia, evaluated as 100 
percent disabling from April 8, 1997.  In May 2005, the RO 
changed the effective date for service connection to August 
6, 1996.  The veteran has perfected an appeal as to the 
effective date for service connection for paranoid 
schizophrenia.  

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2006.  A transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for a nervous condition in November 1977.  The 
veteran did not appeal.  Thereafter, the RO declined to 
reopen the claim on multiple occasions, most recently in 
November 1989.  The veteran did not appeal.  

2.  A reopened claim of service connection for paranoid 
schizophrenia was received on August 6, 1996.  

3.  In a January 2005 rating decision, the RO granted service 
connection for paranoid schizophrenia, effective April 8, 
1997.  In May 2005, the effective date for service connection 
was changed to August 6, 1996.  



CONCLUSION OF LAW

The criteria for an effective date earlier than August 6, 
1996 for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  The notification must also 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b) (2006).  VA must provide such notice to a 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).

Section 5103(a) notice must be provided to a claimant 
"[u]pon receipt of a complete and substantially complete 
application."  38 U.S.C.A. § 5103(a) (emphasis added).  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman at 484-86.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.

The Court held, however, that:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated - 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.  

Id. at 491. 

In these circumstances, VA is required, under sections 
7105(d) and 5103A, to advise the appellant of what is 
necessary to obtain the maximum benefits allowed by the 
evidence and the law.  Id.

In this case, the RO, in a January 2005 rating decision, 
awarded the veteran service connection for paranoid 
schizophrenia effective from April 8, 1997.  Thus, the 
veteran's PTSD claim was substantiated in January 2005 and VA 
no longer has any further duty to notify the veteran on how 
to substantiate his claim.  Rather, VA is required to fulfill 
its statutory duties under 38 U.S.C.A. § 7105.  

On review of the record, the Board finds that the RO notified 
the veteran of the criteria for establishment of an earlier 
effective date by way of the May 2005 Statement of the Case 
and the March 2006 Supplemental Statement of the Case.  
Furthermore, the June 2006 hearing transcript indicates that 
the veteran has actual notice of what is necessary to 
substantiate his claim for an earlier effective date for 
service connection for paranoid schizophrenia.  Therefore, 
the Board determines that any defect in VCAA notice is moot.  

The purpose of the required notice, to ensure that the 
veteran as a claimant had the opportunity to participate 
meaningfully in the adjudication process, was not frustrated 
since he had actual knowledge of what was necessary to 
substantiate his claim prior to the Board's consideration of 
this matter, ensuring the essential fairness of the 
adjudication.  See Short Bear v. Nicholson, 19 Vet. App. 341, 
344 (2005); Mayfield v. Nicholson, 19 Vet. App. 103, 121, 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
see also Velez v. West, 11 Vet. App. 148, 157 (1998) (holding 
that actual knowledge by the veteran cures defect in notice).

Under these circumstances, regarding the earlier effective 
date claim, the Board determines that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The veteran 
has not indicated he has any further evidence to submit to 
VA, or which VA needs to obtain.  There is no indication 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2006).



Pertinent Law and Regulations

Finality of RO decisions

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a SOC has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (2006).  In general, RO rating decisions 
that are not timely appealed are final.  See 38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2006).  A 
final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2006).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2006).

Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of August 6, 
1996 is the earliest effective date assignable for service 
connection for the veteran's psychiatric disability as a 
matter of law.

The evidence reveals that the veteran's original claim for 
service connection for a nervous condition was denied by the 
RO in November 1977.  He did not file an appeal of this 
decision; therefore, it is final.  The veteran attempted to 
reopen his claim on multiple occasions over the ensuing 
years; on each occasion, the RO declined to reopen the claim, 
most recently in an unappealed rating decision in November 
1989.  That determination is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.1103.  Thereafter, a reopened claim 
for compensation benefits was received on August 6, 1996.  
The RO established service connection for paranoid 
schizophrenia from April 8, 1997 by a rating decision in 
January 2005.  In May 2005, the RO changed the effective date 
for service connection to August 6, 1996.  

The Board has carefully reviewed the record to determine 
whether there is any other communication or record which may 
be interpreted as a claim for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196 (1992) [the Board must look at any 
communication that can be interpreted as a claim, formal or 
informal, for VA benefits].  The evidence demonstrates that 
between November 1989 and August 1996 the veteran did not 
submit any claim, either formal or informal, for service 
connection for a psychiatric disability.  The veteran does 
not contend that he filed a specific claim for service 
connection for a psychiatric disability during this period.  
In fact, the veteran's former attorney filed a joint motion 
to remand the issue of entitlement to service connection for 
a psychiatric disorder in December 2002 wherein it was 
admitted that "In August 1996, Appellant submitted evidence 
to reopen his claim . . . ."  

In the absence of a claim to reopen prior to August 1996, 
entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for paranoid 
schizophrenia is precluded as a matter of law.  See 38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

The Board acknowledges the veteran's assertion that he should 
be entitled to an earlier effective date because he filed a 
claim within a year of his discharge from service; however, 
as previously noted, that claim was denied in a final RO 
decision in November 1977.  The RO subsequently denied the 
veteran's repeated attempts to reopen his claim, most 
recently in the unappealed and final November 1989 rating 
decision.  Therefore, as a matter of law, the effective date 
for the grant of service connection can be no earlier than 
the date of receipt of the veteran's reopened claim, which 
the veteran has admitted in the joint motion is August 6, 
1996.  Any argument that contends that an earlier effective 
date is warranted fails.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for entitlement to an effective date 
prior to August 6, 1996 for the grant of service connection 
for paranoid schizophrenia.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an effective date earlier than August 6, 1996 
for the grant of service connection for paranoid 
schizophrenia is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


